 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KENNETH I. DEANE,                                CASE NO. C19-722 MJP

11                                 Plaintiff,                ORDER ON MOTION TO REVISE
                                                             CASE SCHEDULE
12                  v.

13          PACIFIC FINANCIAL GROUP Inc., et
            al.,
14
                                   Defendants.
15

16
            The Court, having received and reviewed the Amended Stipulated Motion for Discovery
17
     Continuance and Order (Dkt. No. 42), makes the following findings:
18
            The motion contains no specific (or insufficient) facts to establish good cause for a
19
     continuance/revision and/or
20
            The motion provides no suitable explanation as to why the existing case schedule
21
     deadlines were not met.
22
            Therefore, IT IS ORDERED that the request to revise the existing case schedule is
23
     DENIED without prejudice to bring a renewed motion which cures the defects noted above and
24
     outlines a plan for meeting the revised deadlines.

     ORDER ON MOTION TO REVISE CASE SCHEDULE - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated March 24, 2020.

 3

 4
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO REVISE CASE SCHEDULE - 2
